ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	  Remaining Claims 1, 3 and 5-11  are allowed.  

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1,  the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a work vehicle that performs an operation while traveling autonomously, comprising: a base frame configured to support a wheel; a unit frame configured to support an operation unit that performs the operation; a link frame capable of changing a relative height of the unit frame with respect to the base frame, the link frame spanning between the base frame and the unit frame;  a setting unit configured to set an operating height of the operation unit with respect to a working surface of a working field in which the operation is performed, in accordance with operation information indicating an operation target to be subjected to the operation; a working field map acquisition unit configured to acquire a map illustrating the working field; a path information acquisition unit configured to acquire traveling path information indicating a traveling path during the operation; and a determination unit configured to determine whether or not a current location is in an area where the lawn grass has been cut based on the map and the traveling path information, wherein: the operation is a lawn mowing operation to cut lawn grass growing on the working field, the work vehicle further comprises an evaluation unit configured to evaluate a grass height of the lawn grass and a grass density of the lawn grass, the setting unit sets the operating height in accordance with a result of the evaluation performed by the evaluation unit, and the evaluation unit evaluates the grass height and the grass density based on a result of the determination performed by the determination unit.

Regarding independent claim 5,  the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a work vehicle that performs an operation while traveling autonomously, comprising: a base frame configured to support a wheel; a unit frame configured to support an operation unit that performs the operation; a link frame capable of changing a relative height of the unit frame with respect to the base frame, the link frame spanning between the base frame and the unit frame; a setting unit configured to set an operating height of the operation unit with respect to a working surface of a working field in which the operation is performed, in accordance with operation information indicating an operation target to be subjected to the operation; a load sensor configured to detect a load; and a control unit configured to, if the load sensor detects a load that is greater than or equal to a preset value, stop running the operation unit and roll the wheel in a direction opposite to a direction in which the wheel was rolling when the load sensor detected the load that is greater than or equal to the preset  value. 

Regarding independent claim 7,  the prior arts of record fail to teach, make obvious , or suggest, alone or in combination, a work vehicle that performs an operation while traveling autonomously, comprising: an operation unit configured to perform the operation, the operation unit being mounted in a vehicle body- a load calculation unit configured to calculate a load of the operation, the load calculation unit being provided forward of the operation unit relative to the traveling direction in the vehicle body; and a decision unit configured to decide whether to drive both the load reduction unit and the operation completion unit or to only drive the operation completion unit, based on a result of the calculation performed by the load calculation unit, wherein the operation unit includes a load reduction unit configured to perform an operation for reducing a load of the operation whose load is greater than a preset load, and an  operation completion unit configured to perform an operation, which is the remainder of the operation, for which the load reduction unit has reduced the load.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663